Supreme Court of Florida
                           ____________

                          No. SC21-295
                           ____________

                 EDWARD ALLEN COVINGTON,
                        Appellant,

                                vs.

                      STATE OF FLORIDA,
                           Appellee.

                           ____________

                          No. SC21-1077
                           ____________

                 EDWARD ALLEN COVINGTON,
                        Petitioner,

                                vs.

                     RICKY D. DIXON, etc.,
                         Respondents.

                         August 25, 2022

PER CURIAM.

     Edward Allen Covington appeals an order denying his motion

to vacate his convictions and sentences—including three

convictions for first-degree murder and three sentences of death—
filed under Florida Rule of Criminal Procedure 3.851, and petitions

this Court for a writ of habeas corpus. We have jurisdiction. See

art. V, § 3(b)(1), (9), Fla. Const. For the reasons expressed below,

we affirm the denial of postconviction relief and deny Covington’s

habeas petition.

                         I. BACKGROUND

     In 2014, Covington pleaded guilty to murdering his girlfriend

and her two children, mutilating their bodies, and beating their dog

to death with a hammer. He waived a jury for the penalty phase

and was sentenced to death. On direct appeal, this Court set forth

the facts of the murders as follows:

          In May 2008, Lisa Freiberg lived in Lutz, Florida,
     with her two children, seven-year-old Zachary and two-
     year-old Heather Savannah, and her boyfriend, Edward
     Allen Covington. Covington met Lisa through an online
     dating site and moved into her home in April 2008. On
     May 11, 2008, Covington murdered Lisa, Zachary, and
     Heather Savannah. He also killed the family dog, Duke.

           ....

           . . . On Monday, May 12, 2008, when Lisa did not
     drop the children off at the babysitter’s house as
     expected, Barbara [Lisa’s mother] and her husband drove
     over to Lisa’s house to check on her. When Barbara
     opened the door and looked into the house, she saw
     Zachary’s deceased, nude body and called 911.



                                 -2-
     Law enforcement responded to the scene and found
the home in complete disarray. The furniture was turned
over and there was blood on the floors, walls, and
surfaces in every room except the bathroom. In addition
to Zachary’s body, they found the bodies of Heather
Savannah, Lisa, and the dead dog at various locations
throughout the house. Heather Savannah had been
dismembered and decapitated. Zachary’s genitals had
been mutilated. Lisa’s body was in the doorway of the
master bedroom, with a bloody handprint on the wall
nearby. The dog’s body was on the floor in Heather
Savannah’s bedroom. Two hammers and five knives that
appeared to have been used in the murders were found
and collected. A mesh bag containing bloody clothing
was found under the mattress in the master bedroom.

      Law enforcement found Covington in a closet in one
of the bedrooms. He indicated that he had taken a
number of pills. Depakote and Seroquel pills prescribed
to Covington were found in the house. Covington was
medically cleared by paramedics at the scene but
transported to the hospital for further diagnosis and
clearance. As he was being transported to the hospital,
Covington looked back and stated, “I can’t believe what
I’ve done.” After Covington was released from the
hospital on May 14, 2008, he was transported to the
Sheriff’s Office, where he was interviewed by detectives
and confessed to the murders.

      ....

      Covington’s May 14, 2008, interview with detectives
was played at the penalty phase. In the interview,
Covington said that he met Lisa through an online dating
site in August 2007, and they hit it off. He said that he
had been living with Lisa on and off but officially started
living with her a couple of weeks before the murders and
everything was going great. He said Lisa and the
children loved him. He talked about the days leading up
to the murders. He said that he and Lisa were having

                           -3-
problems potty-training Heather Savannah and that she
had not been eating properly. He knew that Barbara had
seen marks on Heather Savannah and that she thought
he was abusing the children. Barbara told Lisa that she
did not want Lisa to take the children back home while
Covington was there. Covington denied abusing the
children and said it “really, really ticked [him] off” that
Barbara thought he was. He admitted that he had hit
Heather Savannah on the leg when she picked up a cell
phone a couple of days before the murders but said he
did not mean to hit her hard. He also admitted that the
marks could have occurred when he spanked Heather
Savannah, but he said he did not realize he spanked her
that hard.

     Covington said that Lisa picked up the children
from Barbara’s on Saturday afternoon, the day before the
murders. Covington prepared lunch for the children and
dinner for the four of them. They ate dinner around
6 p.m. and then took the children to visit with [Heather
Savannah’s father’s] family. While the children and Lisa
were visiting, Covington said he needed to go check his
mailbox and left, but he actually went to buy and smoke
crack cocaine.

       According to Covington, when they got home around
9:30 p.m. or 10 p.m., the children went to bed, and
Covington and Lisa had a drink together and had sex.
Covington then played a computer game. He and Lisa
went to bed around midnight or 1 a.m. Before bed,
Covington said he “took a handful of Seroquel” because
he was “dog tired” and it had not been as effective
recently. He said he took roughly 1,000 milligrams of
Seroquel (including four 200-milligram, extended release
pills), which he described as “a hundred [milligrams] over
the max[imum] safe dose.” Covington said when the
Seroquel works properly, “it’s like turning off a light
switch. . . . [A]ll the extra thought . . . shuts off,
everything goes quiet.” The extended release Seroquel


                           -4-
was new to Covington and he said the first time he took
one 200-milligram pill, the effects lasted twenty-six
hours. Covington said that Lisa fell asleep in his arms.
Covington initially told the detectives that he did not
know what happened next, but he then admitted that he
“kind of” remembered what happened the next morning
and described what he said he remembered about the
murders.

      Covington said that Lisa and Zachary were still in
bed around 10:30 Sunday morning when he found
Heather Savannah awake and lying on the couch in the
living room. Covington asked Heather Savannah “what
she was doing up and she just started to cry.” He said
“that is the last recollection of being in control I know of”
and the next thing he remembered was all the chaos and
killing. He said that he killed Heather Savannah first,
that he “hurt her the most,” and that he “cut her in half”
with a bread knife. He said the first thing he did was cut
Heather Savannah’s throat, “the jugular,” while she was
lying on the couch and he was standing over her. He
used four back-and-forth motions. He said he then
“literally ripped Savannah in half,” “almost like carving a
pig.” He said he had to get her undressed in order to cut
her in half. He believed she was dead at that time but
could not be sure. He also decapitated Heather
Savannah and set her head by the front door. Although
he initially said Heather Savannah was crying, he later
said she never yelled or cried. He specifically
remembered that the bread knife he used on Heather
Savannah was bent in the process. When asked about a
bite mark on Heather Savannah’s arm, he said he may
have left that the night before, because she was biting
Zachary and in order to “break[ ] her on that[,] . . . we
would bite her back.”

     After he killed Heather Savannah, Covington
remembered choking and strangling Lisa. He said he did
not remember punching her but thought he might have


                            -5-
because he remembered her having a bloody face. He
said he used a two-and-a-half-inch-wide butcher knife
and an upward motion to stab her in the chest, which he
believed “probably perforated the heart and the lung.”

     Zachary was still asleep in his top bunk when
Covington stabbed him. Zachary did not say anything
during the stabbing, and Covington thought that was
because he stabbed Zachary’s heart. He thought he
stabbed Zachary three times, once in the back and twice
in the chest cavity. He remembered a “chopping knife”
breaking off inside Zachary when it hit bone. Covington
then brought Zachary to the living room and removed his
scrotum and penis. He said that the mutilation did not
have a sexual basis and that he used pliers to touch
Zachary’s penis.

      Covington killed Duke last, by punching him and
hitting him with a hammer.

      Covington said that after Lisa was dead, he kept
hearing her voice, so he cut her again. Then he “got what
[he] could find of Savannah and Zachary and put ‘em
over by the front door.” He remembered calling his ex-
wife, Cheri, twice, but she did not answer, and he
thought he may have left a message the second time he
called.

     Covington said that at some point he thought this
must be a nightmare and that he better take some more
Seroquel. He thought it was at that time that he took
Depakote, aspirin, Tylenol, and caffeine. He vaguely
remembered falling down in the closet while he was
looking for clothes. The next thing he remembered was
the police officers telling him to get out of the closet. He
did not know how long he had been in the closet but
remembered that it was daylight when he went in.




                            -6-
Covington v. State, 228 So. 3d 49, 52-56 (Fla. 2017) (footnote

omitted) (alterations in original), cert. denied, 138 S. Ct 1294

(2018).

     The medical examiner testified that Lisa was beaten and

stabbed. Id. at 56. The fatal wound was a large gaping wound to

her neck, which appeared to have been made by a back-and-forth

sawing motion with a knife. Id. Her skull was fractured and

fragmented in a manner consistent with blows from the smaller

hammer found at the scene. Id. After her death, she was stabbed

in her abdomen and pubic region. Id. Heather Savannah died as a

result of her neck being cut. “Prior to the infliction of the fatal

wound, Heather Savannah was severely beaten—her cheek was cut

down to the bone, the top of her head was cut with a knife in a

scalping motion, and both of her femurs were fractured.” Id.

Postmortem, “[s]he was decapitated and her torso was cut from the

genital region through the chest. Her right leg and hip were entirely

removed from the body.” Id. “Zachary died as a result of five stab

wounds to his neck and back . . . .” Id. “Prior to his death,

Zachary’s skull was fractured in a manner consistent with [having

been caused by] blows from the larger hammer found at the scene.”


                                  -7-
Id. at 56-57. “A large, gaping wound to the front of Zachary’s body,

which exposed some of his internal organs, was inflicted

perimortem. After Zachary was dead, his genitals were removed,

additional stab wounds were inflicted to his chest and back, and

decapitation was attempted.” Id. at 57.

          At the penalty phase, Covington presented
     mitigation mainly through his parents and several
     experts, including Dr. Daniel Buffington, a clinical
     pharmacologist; Dr. Alfonso Saa, a psychiatrist; Dr.
     Valerie McClain, a psychologist; Dr. Harry Krop, a
     psychologist; and Dr. Bala Rao, a psychiatrist.

          The evidence presented in mitigation established
     that when Covington was a newborn in 1972, he was
     given a massive overdose of an antibiotic, which caused
     him to permanently lose thirty percent of his hearing.
     The hearing loss was especially upsetting to Covington
     because it prevented him from becoming a Navy pilot.
     But Covington received a settlement from the hospital
     and used the money to hire a private flight instructor and
     obtain a pilot’s license at the age of seventeen. Covington
     was a good student and did not get into trouble in school.
     He was employed with the Florida Department of
     Corrections (DOC) from 1996 to 2006.

          Covington has a long history of mental health issues
     and substance abuse beginning at age fifteen, when he
     was first hospitalized for mental health treatment,
     diagnosed with a “chemical imbalance,” and prescribed
     medication. He was later diagnosed with bipolar disorder
     and hospitalized on a number of occasions over the
     years. Covington was not always compliant in taking his
     prescribed medications and would self-medicate with
     drugs and alcohol. While working for the DOC,


                                -8-
      Covington was abusing cocaine and opiates. Covington
      stopped working for the DOC because he was getting very
      paranoid due to his cocaine use. Covington described
      cocaine to Dr. Krop as “like a mistress, like a siren calling
      to me.” Covington told Dr. Krop that he spent $200-250
      per week on cocaine during the same time period in
      which he complained that his psychiatric medications
      were financially unavailable to him. Covington admitted
      that he was aware for years prior to the murders that
      every time he used alcohol and cocaine it triggered a rage
      reaction in him and could cause him to lose control, but
      he drank almost a half-liter of alcohol and used crack
      cocaine the night before the murders anyway.

Id.

      The trial court found multiple aggravating circumstances were

proven beyond a reasonable doubt as to each murder. Id. at 60. 1


      1. This court summarized the trial court’s sentencing findings
as follows:

            As to the murder of Lisa Freiberg, the trial court
      concluded that three aggravating circumstances were
      proven beyond a reasonable doubt: (1) the capital felony
      was especially heinous, atrocious, or cruel (great weight);
      (2) Covington was previously convicted of another capital
      felony or of a felony involving the use or threat of violence
      (great weight); and (3) the capital felony was committed
      while Covington was on felony probation (minimal
      weight).

           As to the murder of Zachary Freiberg, the trial court
      concluded that four aggravating circumstances were
      proven beyond a reasonable doubt: (1) Covington was
      previously convicted of another capital felony or of a
      felony involving the use or threat of violence (great
      weight); (2) the victim of the capital felony was a person

                                  -9-
It found that two statutory mitigating circumstances were

established—“the capital felony was committed while Covington was

under the influence of extreme mental or emotional disturbance

(moderate weight),” and “Covington has no significant history of

prior criminal activity (moderate weight)”—and twenty-four

nonstatutory mitigating circumstances were established, including

that “Covington suffers from bipolar disorder, intermittent explosive



     less than twelve years of age (great weight); (3) the capital
     felony was committed while Covington was on felony
     probation (minimal weight); and (4) the victim of the
     capital felony was particularly vulnerable because
     Covington stood in a position of familial or custodial
     authority over the victim (great weight).

           As to the murder of Heather Savannah Freiberg, the
     trial court concluded that five aggravating circumstances
     were proven beyond a reasonable doubt: (1) the capital
     felony was especially heinous, atrocious, or cruel (great
     weight); (2) Covington was previously convicted of
     another capital felony or of a felony involving the use or
     threat of violence (great weight); (3) the victim of the
     capital felony was a person less than twelve years of age
     (great weight); (4) the capital felony was committed while
     Covington was on felony probation (minimal weight); and
     (5) the victim of the capital felony was particularly
     vulnerable because Covington stood in a position of
     familial or custodial authority over the victim (great
     weight).

Covington, 228 So. 3d at 60.


                                - 10 -
disorder, and cocaine and alcohol abuse disorder (great weight),”

and that “Covington’s capacity to conform his conduct to the

requirements of the law was diminished due to his mental illness

and his voluntary use of cocaine and alcohol (moderate weight).”

Id. (footnotes omitted). The trial court sentenced Covington to

death for each murder as well as concurrent sentences of fifteen

years for each of the three counts of mutilation of a dead body and

five years for cruelty to an animal. Id. at 61. We affirmed the

convictions and sentences on direct appeal. Id. at 69.

                  II. POSTCONVICTION APPEAL

     In 2019, Covington filed a motion for postconviction relief

under Florida Rule of Criminal Procedure 3.851, followed by several

amendments thereto. After holding an evidentiary hearing on a

number of claims over five days in December 2019 and September

2020, the trial court denied relief. This appeal follows.

                A. Evolving Standards of Decency

     Covington first asserts that the trial court erred in summarily

denying his claim that evolving standards of decency prohibit his

death sentence because of his severe mental illness. He claims to

raise the issue on appeal “to preserve this specific subclaim should


                                - 11 -
current or future law or cases require a claim of incompetency at

time of execution be raised at this stage of postconviction

proceedings.” Initial Br. of Appellant at 6.

     In denying this claim, the trial court found that it was

“procedurally barred and has been previously rejected on the merits

by the Florida Supreme Court.” Because this Court has repeatedly

concluded that there is no categorial bar on execution of the

mentally ill and because this claim should have been raised on

direct appeal, see Carroll v. State, 114 So. 3d 883, 886-87 (Fla.

2013), there was no error in denying this claim.

B. Ineffective Assistance of Counsel During the Penalty Phase

     Covington contends that the trial court erred in denying a

number of his claims of ineffective assistance of trial counsel.

     Under Strickland v. Washington, 466 U.S. 668, 686-88 (1984),

a defendant alleging that he or she received ineffective assistance of

counsel has the burden to demonstrate counsel’s performance fell

below an objective standard of reasonableness. In order to prevail

on a claim of ineffective assistance of counsel, a defendant must

show both that trial counsel’s performance was deficient and that

the deficient performance prejudiced the defendant. Id. at 687. As


                                - 12 -
to the first prong, the defendant must establish “that counsel made

errors so serious that counsel was not functioning as the ‘counsel’

guaranteed the defendant by the Sixth Amendment.” Id. Generally,

a court reviewing the second prong must determine whether “there

is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.” Id.

at 694. “A reasonable probability is a probability sufficient to

undermine confidence in the outcome.” Id.

     “Where the defendant claims counsel rendered ineffective

assistance in the penalty phase, ‘the question is whether there is a

reasonable probability that, absent the errors, the sentencer . . .

would have concluded that the balance of aggravating and

mitigating circumstances did not warrant death.’ ” Hayward v.

State, 183 So. 3d 286, 297 (Fla. 2015) (quoting Strickland, 466 U.S.

at 695).

           However, Strickland cautions that “[a] fair
     assessment of attorney performance requires that every
     effort be made to eliminate the distorting effects of
     hindsight, to reconstruct the circumstances of counsel’s
     challenged conduct, and to evaluate the conduct from
     counsel’s perspective at the time.” 466 U.S. at 689. We
     must “indulge a strong presumption that counsel’s
     conduct falls within the wide range of reasonable
     professional assistance; that is, the defendant must


                                - 13 -
     overcome the presumption that, under the
     circumstances, the challenged action ‘might be
     considered sound trial strategy.’ ” Id. (quoting Michel v.
     Louisiana, 350 U.S. 91, 101 (1955)).

Hayward, 183 So. 3d at 297. “[T]here is no reason for a court

deciding an ineffective assistance claim . . . to address both

components of the inquiry if the defendant makes an insufficient

showing on one.” Strickland, 466 U.S. at 697.

                      1. Insanity as Mitigation

     Covington first argues that the postconviction court erred in

denying his claim that counsel was ineffective for failing to present

evidence at the penalty phase that he was insane at the time he

committed the murders.

     At trial, Covington was represented primarily by Julianne Holt,

the elected Public Defender for the Thirteenth Judicial Circuit,

Theda James, and Michael Peacock, all of whom are very

experienced death-qualified defense attorneys. James was lead

counsel for the penalty phase.

     During the penalty phase, James elicited testimony from three

mental health experts—Dr. McClain, Dr. Krop, and Dr. Rao—that

Covington suffers from bipolar disorder and that he qualified for



                                 - 14 -
both mental health statutory mitigators. Covington, 228 So. 3d at

58; see § 921.141(6)(b), Fla. Stat. (2014) (“The capital felony was

committed while the defendant was under the influence of extreme

mental or emotional disturbance.”); § 921.141(6)(f), Fla. Stat. (2014)

(“The capacity of the defendant to appreciate the criminality of his

or her conduct or to conform his or her conduct to the requirements

of law was substantially impaired.”). The trial court found that

Covington had established the statutory mitigator that the capital

felony was committed while he was under the influence of extreme

mental or emotional disturbance. Covington, 228 So. 3d at 60. And

although the court did not find that Covington’s capacity to

appreciate the criminality of his conduct or to conform his conduct

to the requirements of law was “substantially impaired” so as to

qualify for the other statutory mental health mitigator, it did find,

as a nonstatutory mitigator, that his capacity to conform his

conduct to the requirements of the law was “diminished” due to his

mental illness and his voluntary use of cocaine and alcohol. Id.

Both of those mitigators were given moderate weight. Id.

     Covington asserts that Dr. McClain would have testified at the

penalty phase that Covington was insane at the time of the murders


                                 - 15 -
had counsel asked, and as a result, “the judge would have given

greater weight to the following mitigating factors: extreme mental or

emotional disturbance; the capacity of Covington to appreciate the

criminality of his conduct or to conform his conduct to the

requirements of law was substantially impaired at the time of

offense”;2 and the nonstatutory mitigators. Initial Br. of Appellant

at 32. At the evidentiary hearing, Covington presented testimony

from two experts retained by Covington in postconviction, Drs.

Mark Cunningham and Frank Wood, who opined that Covington

was insane at the time of the murders.

     James testified at the evidentiary hearing that out of the

seventeen doctors she consulted with before the trial, Dr. McClain

was the only one who was of the opinion that Covington was insane

at the time of the murders. James was concerned that if she

elicited testimony from Dr. McClain that Covington was insane at

the time of the murders, that would open the door for the State to

elicit the opinions of other defense experts, namely, Drs. Krop and



     2. Because this mitigator was not found by the trial court,
Covington presumably meant that the court would have found it to
be established rather than giving it greater weight.


                                - 16 -
Rao, as well as the opinions of State experts, Drs. Myers and

Lazarou, that Covington was not insane at the time of the murders.

James also testified that all the underlying factors that led Dr.

McClain to her opinion that Covington was insane at the time of the

murders were presented at the penalty phase in support of the two

statutory mental health mitigators.

     We agree with the postconviction court that counsel’s

performance was not rendered deficient by her failure to ask Dr.

McClain for her opinion on insanity in light of the fact that counsel

elicited all of the underlying factors that led Dr. McClain to her

opinion and that asking the question directly would have opened

the door to testimony refuting her opinion from a minimum of four

experts. And even though postconviction counsel was able to find

two more experts who were willing to testify in the postconviction

proceedings that Covington was insane at the time of the murders,

“[t]rial counsel is not deficient because the defendant is able to find

postconviction mental health experts that reach different and more

favorable conclusions than the mental health experts consulted by

trial counsel.” Diaz v. State, 132 So. 3d 93, 113 (Fla. 2013); see

Wyatt v. State, 78 So. 3d 512, 533 (Fla. 2011); Asay v. State, 769


                                 - 17 -
So. 2d 974, 986 (2000). By not directly asking for Dr. McClain’s

ultimate opinion on insanity, counsel presented all of the same

evidence that would have supported the defense but precluded the

State from eliciting potentially damaging testimony that Covington

was sane at the time of the offenses.

     Nor was Covington prejudiced by counsel’s decision not to

present insanity as mitigation. Even if Dr. McClain’s opinion on

insanity had been presented at the penalty phase, it would have

been rebutted by no less than four other experts. It is highly

unlikely that the trial court would have made a finding that

Covington was insane at the time of the murders; unless the court

found the other four experts to be incredible, which it did not, the

evidence presented would have weighed against such a finding.

                      2. PET and qEEG Scans

     Covington next argues that trial counsel was ineffective for

failing to obtain a PET scan of his brain and present the results at

the penalty phase. Covington alleges that he was prejudiced

because a PET scan would have shown significant brain impairment

that would have been highly mitigating. He also argues that

counsel was ineffective for failing to move for reconsideration of the


                                - 18 -
motion to admit the qEEG 3 evidence once Covington waived a

penalty phase jury, and that it violates due process and equal

protection for the trial court here to have barred the qEEG evidence,

while a court in Miami-Dade County has permitted qEEG evidence

in another capital trial.

     At the evidentiary hearing, Dr. Wood, a neuropsychologist

retained by Covington for postconviction purposes, testified that a

PET scan was conducted on Covington in 2019. The scan was

conducted in Jacksonville by a scanner that has been in operation

since long before Covington’s trial and has a 500-pound weight

limit. According to Dr. Wood, the PET scan showed “thinning of the

brain tissue in the left auditory cortex,” which is “a possible

mechanism for some of [Covington’s] reported hallucinations,”

hypoactivity of the anterior cingulate, which “organizes and

commits an organized behavior to the muscles of the body” and is

related to “impulsive, reactive aggression, not to carefully planned

aggression.”



     3. As explained in this record, a qEEG “is a technique that
puts electrodes around the scalp and tries to localize brain
function, either normal or impaired, under this bank of electrodes.”


                                 - 19 -
     Counsel James testified at the evidentiary hearing that a

pretrial qEEG was conducted on Covington and a Frye 4 hearing was

held, because qEEG scans were new and novel in the Thirteenth

Circuit. James intended to use neuroimaging to provide additional

corroboration for Covington’s bipolar diagnosis, although she

already “had enough medical records to corroborate” his bipolar

diagnosis.

     Beginning early in her representation of Covington, James

began consulting with experts to determine whether Covington had

some brain dysfunction or neurological injury that could be

developed as mitigating evidence. In the summer of 2008, Dr. Krop

conducted a series of neuropsychological tests on Covington but

found no deficits. He advised that Covington’s neuropsychological

testing indicated that his frontal lobe is essentially within normal



     4. Frye v. United States, 293 F. 1013 (D.C. Cir. 1923). The
Frye standard is used to determine the admissibility of expert
opinion testimony that relies upon a new or novel scientific
principle, theory, or methodology. Under Frye—the applicable
standard in Florida until 2019—the principle, theory, or
methodology on which the opinion evidence is based must be
scientifically valid, and the procedures followed to apply the
technique or process must be generally accepted in the relevant
scientific community.


                                - 20 -
limits. It was explained to James that neuropsychological testing is

the “gold standard,” meaning it “is the best or primary diagnostic

tool to ascertain the existence of frontal lobe or cognitive

impairment.” Nonetheless, James still pursued neuroimaging,

consulting with more experts.

     An MRI and EEG of Covington’s brain were also done pretrial

and came back normal, except the MRI showed some mild diffuse

atrophy, which at least two experts considered not to be a

significant finding. Several experts advised James that a PET scan

would not likely be revealing based on the results of other testing,

but James continued to pursue one, eventually consulting with Dr.

Wu, whom she knew to be “a nationally-recognized medical doctor

with specialty in neuroimaging,” who often testified “on behalf of

criminal death penalty defendants pertaining to neurological issues

and neuroimaging.”

     Dr. Wu advised that a PET scan would show abnormalities in

individuals with bipolar disorder, which interested James because

she was seeking corroboration of the bipolar diagnosis. Dr. Wu

further noted that some PET scan facilities have a 300- or 350-

pound weight limit (Covington weighed approximately 350-375


                                 - 21 -
pounds) and that Covington might need to be weaned off his

medications—Seroquel and Depakote 5—for a short time because

they might show up as an artifact on the scan. When James

indicated that it was probably unadvisable to take Covington off his

medications, Dr. Wu advised that the scan could still be conducted,

but that the Depakote might reduce temporal lobe abnormality and

produce a false negative.

     James testified that she was concerned about weaning

Covington off his medications because he had previously been

confrontational with the deputies at the jail, received a disciplinary

report, and felt paranoid that some of the deputies were targeting

him. Also, Dr. Weaver, who treated Covington at the jail, had

advised that Covington’s medications were still being modified, so

he was not stable. James noted that Covington’s prior violent

episodes, such as the murders and the killing and dismembering of

his ex-wife’s cats, occurred when he was off his medications. She

was concerned that taking him off his medications for a PET scan




      5. Seroquel is an antipsychotic. Depakote is a mood
stabilizer.


                                - 22 -
might trigger episodes of rage or violence, which could have affected

his health and his case. Counsel Holt echoed James’s concerns

about Covington’s potential behavior while off his medications and

finding a facility to accommodate his weight. Even Covington did

not think going off his medications was in his best interest,

because, he said, the only time that he felt good and could control

himself was when he was on medication. After her investigation

and after consultation with Dr. Wu and other experts and some PET

scan facilities, and considering Covington’s physical problems,

weight, weaning him off of his medications, and numerous experts

telling her that they did not think a PET scan would be favorable

anyway, James eventually decided not to pursue one further.

     Dr. Lawrence Holder testified at the evidentiary hearing that

although there is a lot of research pending about PET scans, “right

now there are no accepted uses for PET imaging in psychology or

behavioral areas.” Dr. Holder reviewed Covington’s postconviction

PET scan images and his pretrial CT scan and MRI and found them

to be normal, with only some mild age-related changes.

     In light of the advice of the numerous experts consulted that

neuropsychological testing is the “gold standard” for determining


                                - 23 -
brain function and that a PET scan was unlikely to be revealing, as

well as the difficulty in finding a PET scan machine to accommodate

Covington’s size or weight, potential security and transportation

issues, the ongoing adjustments to his medication at the jail, and

Dr. Wu’s recommendation that Covington should be weaned off of

his medication when Covington’s history contained extensive

documented evidence of aggression and violence when not on

proper medication, the postconviction court concluded that counsel

made a reasonable decision under the circumstances not to pursue

a PET scan.

     The postconviction court also found that Covington failed to

establish that he was prejudiced by the lack of a PET scan, because

any finding of organic brain damage presented in the postconviction

proceedings would not warrant a new penalty phase, and Dr.

Holder’s testimony that the PET and CT scans were normal—which

was consistent with previous reports finding that Covington’s

neuropsychological testing, MRI, and EEG were also normal—was

more credible than that of Covington’s postconviction experts. The

postconviction court found no evidence that his psychological or

neuropsychological examinations were in any way “grossly


                               - 24 -
insufficient” or that any indicators of brain damage or dysfunction

were ignored.

     The postconviction court also found no merit to Covington’s

argument that counsel should have renewed the motion to admit

qEEG evidence once Covington waived the penalty phase jury.

When ruling on the motion, the trial court specifically directed the

parties to file argument as to “whether, assuming arguendo, the

Court concluded that the proposed evidence does not satisfy the

Frye standard for admissibility, such evidence should

notwithstanding be admissible in a death penalty second phase

sentencing proceeding, or in a Spencer hearing proceeding.”

Therefore, the trial court considered the admissibility of the qEEG

in the absence of a penalty phase jury and concluded that it was

inadmissible regardless of the presence or absence of a jury. The

postconviction court did not err in denying relief on this claim.

     As to Covington’s allegation that counsel was deficient for

failing to obtain a PET scan, we agree with the postconviction

court’s conclusion that counsel made a reasonable, strategic

decision to forego a PET scan under the circumstances. Several

experts told counsel that a PET scan was unlikely to yield favorable


                                - 25 -
results. She was also told that a PET scan could only be used in

conjunction with neuropsychological testing, but because the

neuropsychological testing did not reveal any abnormalities, there

was nothing for a PET scan to corroborate. Counsel was also

concerned that by taking Covington off his medications, he might

engage in violent or threatening behaviors that could jeopardize

other aspects of his case. These were reasonable concerns, and

such behaviors could have had a detrimental effect on the

mitigation and lessened Covington’s chance of receiving a life

sentence. Further, because counsel was able to successfully

establish Covington’s bipolar disorder without a PET scan, there

was no deficient performance even if PET scan results would have

provided more corroboration of the diagnosis. “As this Court has

held, ‘even if alternate witnesses could provide more detailed

testimony, trial counsel is not ineffective for failing to present

cumulative evidence.’ ” Wheeler v. State, 124 So. 3d 865, 881 (Fla.

2013) (quoting Darling v. State, 966 So. 2d 366, 377 (Fla. 2007));

see also Downs v. State, 740 So. 2d 506, 516 (Fla. 1999) (affirming

the trial court’s denial of claims that counsel was ineffective for




                                 - 26 -
failing to investigate and present additional mitigating evidence that

was cumulative).

     For the same reason, the lack of a PET scan did not prejudice

Covington. Counsel was only interested in a PET scan as additional

corroboration of Covington’s bipolar disorder, for which she already

had sufficient corroboration through medical records, and because

she already had sufficient corroboration, the sentencing court found

that the existence of Covington’s bipolar disorder was established

and substantially mitigating. Thus, there is no reasonable

probability that having additional corroboration of a mitigating

circumstance that was already sufficiently established would have

resulted in a life sentence.

     Covington’s allegation that counsel was ineffective for failing to

move for reconsideration of the motion to admit the qEEG in the

penalty phase once Covington waived a penalty phase jury also

fails. Even in the absence of a jury, the qEEG would not have

satisfied Frye, so there would have been no reason for the court to

reconsider its ruling that the qEEG was inadmissible at the penalty

phase. Because “counsel cannot be deemed ineffective for pursuing

futile motions, trial counsel cannot be deemed to have performed


                                - 27 -
deficiently in this regard.” Gordon v. State, 863 So. 2d 1215, 1219

(Fla. 2003).

     Nor is Covington entitled to relief on his claim that it violates

due process and equal protection for the trial court in Hillsborough

County to have barred qEEG evidence in Covington’s capital penalty

phase, while another court in Miami-Dade County permitted the

defense to present qEEG evidence in another capital trial. Because

this claim should have been raised on direct appeal, it is

procedurally barred. See Dailey v. State, 283 So. 3d 782, 793 (Fla.

2019) (stating that claims that “could have been, should have been,

or were raised on direct appeal” are procedurally barred).

                 3. Interrogation/Confession Video

     Covington next asserts that the postconviction court erred in

denying his claim that counsel was ineffective for failing to move to

redact his videotaped interrogation to exclude references to

prejudicial and inflammatory matters, including collateral offenses.

When detectives interviewed Covington at the sheriff’s office on May

14, 2008, he admitted to the murders and discussed events that

preceded them. Counsel attempted to have the entire statement

suppressed, but when that motion was denied, counsel sought to


                                 - 28 -
have the statement admitted in its entirety under the doctrine of

completeness, as opposed to allowing the State to redact portions.

     At the evidentiary hearing, James acknowledged that the

videotaped interrogation included various subjects that were

disturbing, including the prior cat mutilations, child abuse,

domestic violence, and other collateral offenses. But James

planned to introduce most of those facts as mitigation through the

experts to show the seriousness of Covington’s mental health issues

and to support her overall penalty phase theme. According to

James, “the bottom line” for the penalty phase was that the defense

“knew that a lot of this stuff was going to come in any way through

the testimony of [their] medical experts when they did the detailed

history of [Covington’s] mental health episodes.”

     Counsel Peacock testified that once the motion to suppress

was denied, a strategic decision was made to object to redacting the

tape for purposes of completeness. He testified that evidence of the

cat mutilations, substance abuse, and violent and suicidal acts

would have been presented through Dr. McClain’s testimony

whether or not it was going to come out in the confession tape.

Peacock testified that what is symptomatic of severe mental illness


                                - 29 -
is conduct or behavior that may not be flattering to a defendant

through a layperson’s eyes, and that was especially true in

Covington’s case.

     In denying relief on this claim, the postconviction court found

the testimony of counsel to be credible that after the motion to

suppress the video recorded statement was denied, they made the

strategic decision to allow the unredacted statement to be admitted

in its entirety for purposes of completeness and to support the

severity of Covington’s mental health issues and the overall

mitigation theme. The court found credible counsel’s testimony

that the defense wanted to portray the disturbing facts in the video

as symptoms of Covington’s serious mental illness, and found those

statements were consistent with the penalty phase theme that the

mental health system had failed Covington. Thus, the court

concluded that the decision to allow admission of the unredacted

statement was reasonable under the circumstances, and Covington

failed to demonstrate that counsel performed deficiently.

     The postconviction court also found that Covington failed to

demonstrate prejudice where the disturbing facts mentioned in the

video were raised in the testimony of the defense’s mental health


                                - 30 -
experts to explain Covington’s extensive mental health history and

support their diagnoses.

     We find no error in the trial court’s conclusion that counsel

made a reasonable, strategic decision to ask for the confession

video to be admitted in its entirety. At the penalty phase, counsel

used Covington’s history of illicit drug use and the cat mutilations

as a way for Dr. Buffington to explain his opinion that the murders

were likely the result of a violent bipolar episode. This strategy was

ultimately successful because the sentencing court noted that the

murders likely resulted from Covington’s mental health issues,

including bipolar disorder and substance abuse disorder and

afforded great weight to that mitigating circumstance. Other

defense experts gave testimony about the other disturbing facts in

the video as well. Under these circumstances, we agree that trial

counsel made a reasonable, strategic decision to object to the

State’s efforts to introduce a redacted version of Covington’s video

recorded statement. The postconviction court did not err in denying

this claim, and Covington is not now entitled to relief.




                                - 31 -
            4. Waiver of Pretrial Objections and Motions

     Covington next argues that the trial court erred in denying his

claim that counsel was ineffective for waiving pretrial objections and

motions and that the State denied Covington due process and

contributed to counsel’s ineffectiveness. In his motion for

postconviction relief, Covington alleged that trial counsel was

ineffective for “waiv[ing] objection to all of Mr. Covington’s

statements to police as well as all evidence of collateral crimes

committed by him,” which “caused the trial court to hear damning

evidence that contributed to the finding of aggravators and

discounting of mitigators.” He also alleged that counsel “failed to

preserve for appellate review Mr. Covington’s various motions to

suppress and motions to exclude collateral crime evidence,”

specifically: a motion to suppress the statements made to law

enforcement while Covington was a patient at University

Community Hospital; a motion to suppress statements made on the

confession tape (the same motion addressed above); a motion in

limine to exclude evidence that Covington committed acts of child

abuse against the two child victims; and a motion in limine to




                                 - 32 -
exclude any evidence that Covington told a sheriff’s deputy that he

had a history of prior drug use.

     On appeal, Covington disagrees with the postconviction court’s

finding that counsel was not deficient for failing to continue to

object to admission of the evidence discussed in the pretrial

motions because “counsel was aware that allowing any of this

evidence would be damaging to the fight for their client’s life.”

Initial Br. of Appellant at 71. He essentially argues that the trial

court was wrong to deny the motions and therefore counsel should

have preserved them for appellate review.

     The postconviction court did not err in denying relief on this

claim. As explained in the previous issue, counsel made a

reasonable, strategic decision not to object to the admission of

Covington’s video recorded statement and the mention of the

collateral crimes—potential child abuse and drug use—contained

therein.

     Section 921.141(1), Florida Statutes (2014), governed

admissibility of evidence at a capital penalty phase and stated that

     evidence may be presented as to any matter that the
     court deems relevant to the nature of the crime and the
     character of the defendant . . . . Any such evidence that


                                   - 33 -
     the court deems to have probative value may be received,
     regardless of its admissibility under the exclusionary
     rules of evidence, provided the defendant is accorded a
     fair opportunity to rebut any hearsay statements.
     However, this subsection shall not be construed to
     authorize the introduction of any evidence secured in
     violation of the Constitution of the United States or the
     Constitution of the State of Florida.

Thus, even if all portions of the motions in limine regarding child

abuse and drug use were granted as to the guilt phase, the evidence

that would have been excluded at the guilt phase still would have

been admissible at the penalty phase. Further, as previously

explained, it was a reasonable, strategic decision not to object to

admission of this evidence during the penalty phase and to instead

use it as evidence of Covington’s serious mental health issues.

     Because section 921.141(1) does not authorize the

introduction of any evidence secured in violation of the United

States or Florida Constitution, the two motions to suppress could

have survived Covington’s guilty pleas. But again, as previously

explained, counsel made a reasonable, strategic decision not to

object to the admission of any part of the video recorded statement

at the penalty phase. Regarding the statements made while

Covington was a patient at the hospital, he does not explain when



                                - 34 -
these statements were admitted at the penalty phase or how they

were used against him. He has therefore insufficiently briefed this

claim as to those statements and is not entitled to relief.

                     5. ASPD and Psychopathy

     Next, Covington argues that the trial court erred in denying

his claim that counsel was ineffective for failing to object to and

adequately rebut Dr. Myers and Dr. Lazarou’s diagnosis of

antisocial personality disorder (ASPD) and to refute and object to

the use of the bad character evidence of Covington being a

psychopath.

     At the penalty phase, trial counsel presented testimony

from three mental health experts, Drs. McClain, Krop, and

Rao, who opined that Covington does not have ASPD. In

rebuttal, the State called Drs. Myers and Lazarou who opined

that Covington does have ASPD. Regarding psychopathy, Dr.

Myers testified that ASPD is “another term really for what

would be criminal personality or psychopathic personality.”

Dr. Lazarou also testified that Covington met the criteria for

psychopathy.




                                 - 35 -
     At the evidentiary hearing, Covington presented testimony

from Dr. Cunningham, a clinical and forensic psychologist. Dr.

Cunningham did not refute Drs. Myers and Lazarou’s diagnosis of

ASPD; rather, he felt that it was not the best explanation for

Covington’s conduct the night of the murders. He also stated that

even if Covington has ASPD, it does not explain his conduct relating

to the murders, particularly the mutilation and dismemberment of

the children. Dr. Cunningham disagreed with the State’s trial

experts that Covington is a psychopath. Dr. Cunningham also

testified that ASPD and psychopathy do not rebut or diminish the

mitigation.

     Counsel James testified that she was aware prior to the

penalty phase that the State was going to introduce evidence that

Covington had ASPD and it was her understanding that ASPD

encompassed psychopathy. Based on Dr. Lazarou’s pretrial

deposition in which she discussed her opinion that Covington is a

psychopath, James advised her experts that she wanted them to be

prepared to rebut the State’s experts’ opinions that Covington is a

psychopath and has ASPD. When asked whether she considered

asking one of her experts to administer the Hare Psychopathy


                                - 36 -
Checklist to Covington to see if he would be disqualified as a

psychopath, James responded that she does not tell her experts

what type of tests to conduct, but instead relies on their knowledge.

     In denying relief on this claim, the postconviction court first

found no deficiency, because counsel was entitled to rely on the

evaluations conducted by the qualified mental health experts. The

court also noted that Drs. McClain, Rao, and Krop not only testified

regarding their diagnoses of bipolar disorder, but also explained

how they ruled out ASPD, and therefore, Dr. Cunningham’s

postconviction testimony refuting or even explaining ASPD was

substantially cumulative to the testimony presented at the penalty

phase. The court cited Jennings v. State, 123 So. 3d 1101, 1116

(Fla. 2013), in concluding that even if Dr. Cunningham provided

additional information or a different perspective regarding ASPD,

the fact that a defendant has “produced more favorable expert

testimony at his evidentiary hearing is not reason enough to deem

trial counsel ineffective.”

     The postconviction court found no prejudice was

demonstrated because the sentencing order did not reflect that the

trial court found that Covington has ASPD or is a psychopath.


                                - 37 -
Instead, the trial court found that “Covington suffered from a long-

standing condition of bipolar disorder, intermittent explosive

disorder, and cocaine and alcohol abuse disorder,” and accorded

that mitigating circumstance great weight.

     The postconviction court did not err. There is competent,

substantial evidence in the record to support the finding that

James’s testimony regarding her efforts to rebut Drs. Myers and

Lazarou’s diagnosis of ASPD was credible. And this Court will not

substitute its judgment for that of the postconviction court as to the

credibility of witnesses so long as the findings are supported by

competent, substantial evidence. See Lowe v. State, 2 So. 3d 21,

29-30 (Fla. 2008).

     The records made in both the trial and postconviction

proceedings reflect that James was aware of the State’s intent to

introduce evidence of ASPD and psychopathy in advance of trial

and that she took reasonable actions with her experts to counter

that testimony. The penalty phase record reflects that counsel

presented testimony from at least three experts who testified that

Covington does not have ASPD. There was also evidence introduced

at the evidentiary hearing substantiating James’s claim that she


                                - 38 -
spoke with at least one expert regarding the necessity for him to be

able to adequately counter the diagnosis of the State’s experts.

Introduced at the evidentiary hearing was a pretrial memo written

by James, memorializing a phone conference with Dr. Rao on

September 16, 2014, in which James advised him that she wanted

him to be able to use specific documents to support his diagnosis to

counter Dr. Lazarou’s use of specific documents to support her

ASPD diagnosis. And Dr. McClain testified at the evidentiary

hearing that she was made aware prior to penalty phase that Drs.

Myers and Lazarou were going to testify that Covington met the

criteria for ASPD, so in anticipatory rebuttal, she testified at the

penalty phase that, in her opinion, Covington does not meet the

criteria for ASPD.

     James also testified at the evidentiary hearing (and the trial

record reflects) that she filed a pretrial motion to exclude any

evidence regarding future dangerousness, including psychopathy,

which was granted as to future dangerousness, but did not

preclude the State from introducing testimony that Covington has

ASPD.




                                 - 39 -
     The postconviction court also properly concluded that

Covington failed to demonstrate prejudice. The sentencing court

noted that it would consider evidence of ASPD to the extent that it

rebuts evidence presented by Covington that he has bipolar

disorder. Nonetheless, the sentencing order does not reflect a

finding that Covington has ASPD or that he is a psychopath, but it

does reflect that he “suffered from a long-standing condition of

bipolar disorder, intermittent explosive disorder, and cocaine and

alcohol abuse disorder,” and great weight was accorded to that

mitigating circumstance. Thus, even if trial counsel had presented

Dr. Cunningham at the penalty phase in addition to or in lieu of the

experts that were called, there is no reasonable probability that

Covington would have received a life sentence, because the

testimony of the State’s experts regarding ASPD and psychopathy

did not preclude the trial court from finding that Covington suffered

from “bipolar disorder, intermittent explosive disorder, and cocaine

and alcohol abuse disorder” and assigning great weight to that

mitigating circumstance. Covington is not entitled to relief on this

claim.




                                - 40 -
                  6. Substance Abuse as Mitigation

     Covington next argues that the trial court erred in denying his

claim that trial counsel was ineffective for failing to fully develop

and present substance abuse as a mitigating factor. He claims that

trial counsel was ineffective for failing to argue in the sentencing

memorandum that Covington’s history of drug use was a distinct

mitigating factor independent of its interaction with his severe

mental illness, and as a result, “the State was allowed to present

poly-substance use disorder as an aggravating factor and mislead

with an inaccurate, uneducated, and scientifically unsupported

picture of completely voluntary substance abuse.” Initial Br. of

Appellant at 92. Covington avers that had defense counsel not been

ineffective, the trial court would have considered his history of

substance abuse disorder purely as mitigation and afforded it great

weight.

     At the penalty phase, numerous defense experts—Drs.

McClain, Krop, Rao, Suarez, and Weaver—testified that in addition

to his bipolar disorder, Covington has alcohol, cocaine, and/or

polysubstance abuse disorder. In the sentencing order, the trial




                                 - 41 -
court found as a mitigating circumstance accorded great weight

that

       Mr. Covington suffered from a long-standing condition of
       bipolar disorder, intermittent explosive disorder, and
       cocaine and alcohol abuse disorder. At the time he
       committed the homicides he was under the influence of
       voluntary use of cocaine and alcohol, and was not
       properly medicated for his documented mental condition
       because it had been interrupted in part because of
       insurance issues, and in part because of Mr. Covington’s
       own choices and decisions, albeit knowing that cocaine
       and alcohol abuse would trigger his rage and violence.

       At the evidentiary hearing, Dr. Cunningham testified that the

most powerful factors in determining whether drug and alcohol

dependence is volitional are “heredity and mood disorder”. He

explained that

       the person that has this sort of predisposition from mood
       disorder or from a hereditary predisposition, when they
       use drugs or alcohol—it triggers an experience in them
       that is fundamentally unlike what it creates in me. And
       so we each get a choice, but we don’t get the same
       choice. We get a choice that is shaped by our
       metabolism.

       In denying this relief on this claim, the postconviction court

found no deficiency because counsel relied on her experts to advise

her of Covington’s mental health mitigation, and the sentencing

court ultimately found that Covington “suffered from a long-



                                  - 42 -
standing condition of bipolar disorder, intermittent explosive

disorder, and cocaine and alcohol abuse disorder,” and accorded

that circumstance great weight. The postconviction court also

found that Dr. Cunningham’s postconviction testimony did not

refute the testimony presented at trial that Covington was aware

that his episodes of rage and violence were precipitated by his

cocaine and alcohol use, and there was no reasonable probability

that Covington would have received a life sentence had counsel

presented Dr. Cunningham’s testimony at the penalty phase or

argued that substance abuse was a mitigating factor in itself.

     The postconviction court did not err in denying relief on this

claim. First, Covington’s allegation that counsel was deficient for

failing to argue in the sentencing memo that Covington’s drug use

should be considered a mitigating factor separately from his mental

illness does not overcome the “highly deferential” judicial scrutiny

under which attorney conduct is analyzed. Strickland, 466 U.S. at

689. Even assuming it was an “error” not to parse out substance

abuse as a separate mitigating circumstance, it cannot be

considered “so serious that counsel was not functioning as the

‘counsel’ guaranteed the defendant by the Sixth Amendment.” Id.


                                - 43 -
at 687. Second, the State did not urge, and the sentencing court

did not find, that Covington’s polysubstance abuse was an

aggravating factor.

     Further, Covington did not allege in his postconviction motion

that counsel’s alleged deficiencies here prejudiced him such that

but for the alleged deficiencies, the result of the proceeding would

have been different. While he claims that had defense counsel not

been ineffective, the trial court would have considered his history of

substance abuse disorder purely as mitigation and afforded it great

weight, the trial court did afford great weight to the fact that

“Covington suffered from a long-standing condition of bipolar

disorder, intermittent explosive disorder, and cocaine and alcohol

abuse disorder.” Further, even if the trial court did separate

substance abuse into its own mitigating circumstance, Covington

does not assert that the result would have been a life sentence.

              7. Child Abuse and People from the Past

     In his final claim of ineffective assistance, Covington argues

that the trial court erred in denying his claim that counsel was

ineffective for failing to present evidence of child abuse and

testimony from important people in his past.


                                 - 44 -
     He asserts that counsel failed to obtain Dr. Lazarou’s

handwritten notes, which indicated that he had suffered abuse as a

child, and which should have been presented. He further asserts

that counsel was deficient for failing to investigate and speak with

Katherine Black, an ex-girlfriend of Covington’s, whose testimony at

the penalty phase would have shown that he had a warm

relationship with a female.

     At the penalty phase, Melissa Pulianas, a former co-worker of

Covington’s, testified that Covington became her closest friend in

2002, for about two years, and he was one of the nicest people she

had ever met, who helped her through a time when she hit rock

bottom with her depression by being her shoulder to cry on and

encouraging her. She was “absolutely dumbfounded” to hear about

the murders because she never saw anything in Covington that

would have given her “the slightest indication that anything like

this could have ever happened.” William Taylor, a very good friend

of Covington’s from high school also testified at the penalty phase,

describing Covington as well-liked by everyone, the kind of guy who

would do anything for you, and happy go lucky. When he learned

about the murders on the news, Taylor was “blown away” and


                                - 45 -
“couldn’t believe it,” because the Covington he knew would never do

something like that. There was no testimony at the penalty phase

that Covington was abused as a child.

     At the evidentiary hearing, James testified that although she

had Dr. Lazarou’s notes reflecting the child abuse, she chose to

present the evidence on which her trusted experts relied. All of the

evidence she had, based on her review of records and her

discussions with her experts and family members, was that

Covington was not physically abused. Covington never told her that

he was physically abused, and she “had no evidence, other than

this one statement by Dr. Lazarou, that he was physically abused.

Nothing from Mr. Covington himself or family members, nothing in

any medical records.” It was very clear to James that Covington

wanted to continue to enjoy an amicable relationship with his

parents, did not want to publicly expose any violence within the

family dynamic, and was, to a certain extent, limiting matters to be

presented at the penalty phase. James explained that Covington

did not want to risk harming the family dynamics, “so the decision

was made with Mr. Covington of how [the defense] would proceed in

certain areas.” James said, “He was very firm in how he wanted his


                               - 46 -
family to be perceived,” “so those are some decisions that were

made with Mr. Covington’s acquiescence, and, really, his direction if

you don’t like putting word [sic] in his mouth, but those were the

things that he preferred.”

     Counsel Holt testified that while Covington told his defense

team that he had been spanked by his father, he did not indicate

that there had been years of abuse. Covington did not describe the

spankings in any terms that would lead her to believe they went

beyond the “usual or normal” corporal punishment that some

families use.

     Katherine Black testified at the evidentiary hearing that she

dated Covington for around eight months in 1992 and 1993, when

she was around eighteen and he was around twenty years old, but

she had not seen him since 1993. She described Covington as

compassionate, helpful, and sober, and never violent toward her.

She never saw any bout of depression or any behavior resembling

mania. She lived with Covington and his family for four to six

months. She knew Covington respected his parents and was close

with his father. Covington never told her that his father physically




                                - 47 -
abused him, and she never witnessed any abuse against him or his

sister.

     In denying relief as to the allegation that counsel was

ineffective for failing to present evidence that Covington was

physically abused by his father, the postconviction court found the

testimonies of James and Holt credible that neither Covington nor

any of his family members ever advised his attorneys that he was

physically abused by his father and that he minimized evidence of

spanking or corporal punishment. The court found reasonable

James’s decision not to present evidence of child abuse where the

only reference to the abuse was found in one of the State’s expert’s

notes and there was no other corroborating evidence. The court

also found no prejudice, because even if the defense had presented

testimony or evidence regarding the references in Dr. Lazarou’s

notes, in light of the evidence, the mitigators, and the aggravators

presented, there was no reasonable probability that Covington

would have received a life sentence.

     As to the failure to present the testimony of Katherine Black,

the postconviction court found no deficiency because her testimony

was largely cumulative to the penalty phase testimonies of Melissa


                                - 48 -
Pulianas and William Taylor. Additionally, the trial court found as

a mitigator that Covington “has the ability to form positive

friendships.” The postconviction court also concluded that even if

Katherine Black had testified at the penalty phase, there is no

reasonable probability that Covington would have received a life

sentence.

      The postconviction court did not err in denying relief on this

claim. At the outset, it should be noted that Covington’s allegation

that trial counsel failed to obtain Dr. Lazarou’s notes is incorrect.

The record is clear that counsel moved pretrial to obtain Dr.

Lazarou’s notes, and the State provided them in discovery. James

also testified at the evidentiary hearing that she had the notes prior

to trial.

      Both James and Holt testified that Covington did not want

evidence of violence in his family introduced at the penalty phase.

The postconviction court found that testimony credible and that

finding is not challenged. “As the Supreme Court noted in

Strickland, ‘the reasonableness of counsel’s actions may be

determined or substantially influenced by the defendant’s own

statements or actions.’ ” Cherry v. State, 781 So. 2d 1040, 1050


                                 - 49 -
(Fla. 2000) (quoting Strickland, 466 U.S. at 691). Where there is

proof that counsel spent substantial effort on the case and was

familiar with the mitigation, but also evidence that the defendant

interfered with trial counsel’s ability to present mitigating evidence,

this Court will not overrule a trial court’s conclusion that counsel’s

performance was not deficient. Power v. State, 886 So. 2d 952, 961

(Fla. 2004); see also Sims v. State, 602 So. 2d 1253, 1257-58 (Fla.

1992) (concluding that counsel could not be considered ineffective

for honoring the defendant’s wishes where the defendant directed

counsel not to collect other mitigating evidence). And to the extent

that counsel relied on her experts and the fact that they did not

discover any evidence to indicate that Covington suffered child

abuse, this Court has previously held that “[c]ounsel cannot be

found deficient for relying on the evaluations of qualified mental

health experts, ‘even if, in retrospect, those evaluations may not

have been as complete as others may desire.’ ” Carter v. State, 175

So. 3d 761, 775 (Fla. 2015) (quoting Jennings, 123 So. 3d at 1116).

Thus, the postconviction court did not err in concluding that

Covington failed to establish deficient performance.




                                 - 50 -
     As to the failure to present the testimony of Katherine Black at

the penalty phase, there is competent, substantial evidence in the

trial record to support the conclusion that Black’s testimony would

have been largely cumulative to the testimonies of Melissa Pulianas

and William Taylor, which the trial court relied on to find as a

mitigator that Covington “has the ability to form positive

friendships.” “[T]rial counsel is not ineffective for failing to present

cumulative evidence.” Darling, 966 So. 2d at 378. Thus, there was

no deficient performance. Covington was also not prejudiced by the

failure to present cumulative evidence. See Dufour v. State, 905 So.

2d 42, 61 (Fla. 2005) (holding that defendant failed to demonstrate

prejudice where additional mitigating evidence did not substantially

differ from that presented during the penalty phase); Atwater v.

State, 788 So. 2d 223, 234 (Fla. 2001) (“There is no reasonable

probability that re-presenting virtually the same evidence through

other witnesses would have altered the outcome in any manner.”).

                        C. Cumulative Error

     The totality of Covington’s argument of cumulative error is:

“Due to the errors that occurred individually and cumulatively, this

Court should grant relief from this unconstitutional death


                                 - 51 -
sentence.” Initial Br. of Appellant at 99. Because Covington has

not demonstrated error, deficiency, or prejudice as to any of his

claims, the claim of cumulative error fails. See Whitton, 161 So. 3d

at 333 (“As discussed above, Whitton is not entitled to relief on any

of his claims and is therefore not entitled to relief based on

cumulative error.”).

        III. PETITION FOR A WRIT OF HABEAS CORPUS

     In addition to his postconviction appeal, Covington filed a

petition for a writ of habeas corpus in this Court, in which he raises

two claims.

                 A. New Proportionality Analysis

     Covington first argues that this Court should reconduct its

proportionality analysis to ensure accordance with the Eighth

Amendment’s prohibition against cruel and unusual punishment.

While Covington recognizes our recent decision in Lawrence v.

State, 308 So. 3d 544, 550-52 (Fla. 2020), cert. denied, 142 S. Ct.

188 (2021), in which we held that the conformity clause in article I,

section 17 of the Florida Constitution prohibits us from

undertaking comparative proportionality review, Covington urges us

to recede from Lawrence and conduct a new proportionality


                                 - 52 -
analysis in this case, taking into account that Covington was insane

at the time of the murders. Covington is not entitled to relief on

this claim for several reasons.

     First, the claim is procedurally barred, in more ways than one.

The first sentence Covington writes in support of this claim is “In

Claim III of Mr. Covington’s 3.851 Motion filed February 28, 2019,

he argued in part that his proceedings ‘were inadequate to

determine whether his case was the most aggravated and least

mitigated.’ ” Pet. for Writ of Habeas Corpus at 4. The fact of the

matter is that while claim III of the postconviction motion did not

discuss Lawrence and argued that Covington should be entitled to

relief under Hurst v. State, 202 So. 3d 40 (Fla. 2016), despite

waiving a penalty phase jury, the title of it states, “The proceedings

in Mr. Covington’s case were inadequate to determine whether his

case was one of the most aggravated and least mitigated,” which is

the very heart of this claim in the Petition. And in denying claim III

of the postconviction motion, the postconviction court specifically

noted that part of that claim was that “the procedure employed here

‘was constitutionally inadequate to place Mr. Covington’s case in

the most aggravated and least mitigated.’ ” Thus, because


                                  - 53 -
Covington did attack this Court’s proportionality review in his

postconviction motion, it is procedurally barred in his habeas

petition. See Smith v. State, 126 So. 3d 1038, 1053 (Fla. 2013)

(stating that claims that were raised in a postconviction motion “are

not properly presented in a petition for a writ of habeas corpus”).

     This claim is also procedurally barred because the

proportionality of Covington’s death sentence was raised and

decided on direct appeal. “Habeas corpus is not to be used to

relitigate issues determined in a prior appeal.” Bolender v. Dugger,

564 So. 2d 1057, 1059 (Fla. 1990). Not only is Covington

attempting to relitigate the proportionality of his death sentence, he

is trying to do so with additional mitigation—his alleged insanity—

which was not found by the trial court to have been established.

     As to the merits of this claim, Covington asserts that this

Court should reconduct the proportionality analysis to ensure

accordance with the Eighth Amendment’s prohibition against cruel

and unusual punishment. But the Eighth Amendment does not

require a comparative proportionality analysis. Pulley v. Harris, 465

U.S. 37, 50-51 (1984) (“There is . . . no basis [in Supreme Court

case law] for holding that comparative proportionality review by an


                                - 54 -
appellate court is required in every case in which the death penalty

is imposed and the defendant requests it.”); Lawrence, 308 So. 3d

at 548. Thus, a new proportionality analysis would not ensure

accordance with the Eighth Amendment, nor would it be any

different than the original analysis since no court has found that

Covington was insane at the time of the murders. This Court is

tasked with assuring that death sentences imposed in Florida

comport with the Eighth Amendment, whether or not they are

comparatively proportional. And Covington has made no

compelling argument to support his request that this Court recede

from Lawrence. We therefore deny relief on this claim.

  B. Whether Covington’s Death Sentences Violate the Sixth,
           Eighth, and Fourteenth Amendments

     Covington claims that his

     death sentence[s] violate[] the Eighth and Fourteenth
     Amendments to the United States Constitution because
     Mr. Covington’s severe mental illness exempts him from
     the death penalty based on evolving standards of decency
     and because Mr. Covington’s case is not the most
     aggravated and least mitigated. The process for
     determining Mr. Covington’s death sentence was
     inadequate, thus denying him due process under the
     Fourteenth Amendment and further violating the Eighth
     Amendment by failing to accurately determine whether
     his case belonged in the class of cases that may lead to a
     death sentence. To the extent that the arguments that


                                 - 55 -
     follow could have been developed and presented by trial
     counsel, trial counsel was ineffective, thus denying Mr.
     Covington his rights under the Sixth and Fourteenth
     Amendments to the United States Constitution.

Pet. for Writ of Habeas Corpus at 25-26.

     Similar to the previous claim, the very first paragraph

Covington writes in support of this claim acknowledges that it was,

at least in part, raised in his motion for postconviction relief:

           Mr. Covington’s death sentence is unconstitutional
     because evolving standards of decency have reached the
     point where someone suffering from the severe mental
     illness that Mr. Covington does cannot constitutionally
     be sentenced to death. This claim was made in Claim II
     of the Petitioner’s 3.851 Motion, but was denied as the
     lower court found “that mental illness is not a categorical
     bar to a death sentence.”

Id. at 26.

     By Covington’s own admission, this claim was raised in his

postconviction motion and rejected. The record confirms this.

Thus, the claim that evolving standards of decency bar Covington’s

execution due to his mental illness, is procedurally barred. See

Smith, 126 So. 3d at 1053 (stating that claims that were raised in a

postconviction motion “are not properly presented in a petition for a

writ of habeas corpus”). This claim is also procedurally barred




                                 - 56 -
because it could have been raised on direct appeal. Dailey, 283 So.

3d at 793.

     The other subclaims raised here—that the process for

determining Covington’s death sentence was inadequate and that

trial counsel was ineffective—were previously raised and therefore

also procedurally barred. They are also insufficiently pleaded, as

they are not discussed at all within this claim. See Wheeler, 124

So. 3d at 889-90 (denying a claim as insufficiently pleaded where

the appellant “completely failed to make any legal argument to

support” the claim). Covington is therefore not entitled to relief on

this claim.

                         IV. CONCLUSION

     For the reasons stated above, we affirm the postconviction

court’s order denying Covington’s motion for postconviction relief

and deny the petition for a writ of habeas corpus.

     It is so ordered.

MUÑIZ, C.J., and CANADY, POLSTON, LABARGA, LAWSON,
COURIEL, and GROSSHANS, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

An Appeal from the Circuit Court in and for Hillsborough County,


                                - 57 -
    Michelle Sisco, Judge - Case No. 292008CF009312000AHC
And an Original Proceeding – Habeas Corpus

Eric Pinkard, Capital Collateral Regional Counsel, David D. Hendry
and Cortney L. Hackett, Assistant Capital Collateral Regional
Counsel, Middle Region, Temple Terrace, Florida,

     for Appellant/Petitioner

Ashley Moody, Attorney General, Tallahassee, Florida, and Marilyn
Muir Beccue, Senior Assistant Attorney General, Tampa, Florida,

     for Appellee/Respondent




                                - 58 -